Dear Secretary Blunt:
This letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo 1986, for sufficiency as to form of an initiative petition relating to a proposed law to establish a fund to assist the homeless by a tax on sales of malt (beer) products, wine and spirits in Missouri. A copy of the initiative petition, including the proposed law, which you submitted to this office on August 28, 1987, is attached for reference.
We conclude the petition must be rejected as to form. We note the following deviations from the statutorily-prescribed form:
    1.  The statutory form provides a column for each signer of the petition to enter the date the petition was signed.  See Section 116.040, RSMo 1986. The initiative petition submitted for our review does not contain a column for "Date Signed."
    2.  The initiative petition on the first page, fifth line after the proposed law, uses the phrase, "my street address." The phrase set forth in the statutory form is "my registered voting address." See Section  116.040, RSMo 1986.
    3.  The initiative petition near the bottom of the first page sets forth the column headings to appear above the signatures of the signers of the petition. The second column from the left is headed "Address." The column heading set forth in the statutory form is "Registered Voting Address." See Section 116.040, RSMo 1986.
    4.  The initiative petition on the second page in the first line after the blanks for signatures of signers of the petition is as follows:
              "signed these pages of the foregoing petition, and each of them his name thereto in"
        The word "signed" was apparently inadvertently omitted. The statutory form for this line is as follows:
              "signed this page of the foregoing petition, and each of them signed his name thereto in"
(Emphasis added)
See Section 116.040, RSMo 1986.
    5.  The initiative petition on the second page in the second line after the blanks for signatures of signers of the petition uses the phrase, "street address." The phrase set forth in the statutory form is "registered voting address." See Section 116.040, RSMo 1986.
Section 116.040, RSMo 1986 provides in part:
         "If this form is followed substantially, it shall be sufficient, disregarding clerical and merely technical errors."
However, the deficiencies set forth above, particularly the omission of the column for "Date Signed" discussed in item 1 above, causes us to reject the petition as to form.
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
Enclosure